UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 09-1136


DERICK J. NOEL; HILARY A. FINDLEY,

                Plaintiffs - Appellants,

          v.

J.R. ATKINSON, trading as Atkinson Truck Sales,

                Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.     Peter J. Messitte, Senior District
Judge. (8:08-cv-01978-PJM)


Submitted:   August 20, 2010                 Decided:   August 26, 2010


Before WILKINSON, KING, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


John F. Pressley, Jr., Washington, D.C., for Appellants.
Phillip R. Zuber, SASSCER, CLAGETT & BUCHER, Upper Marlboro,
Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Derick    J.   Noel   and    Hilary    A.     Findley    appeal    the

district court’s orders granting summary judgment in favor of

J.R. Atkinson (t/a Atkinson Truck Sales) on a complaint based on

the    repossession   of   a   motor    vehicle.     We    have     reviewed   the

record and the parties’ briefs and conclude that the district

court properly determined that the repossession at issue was

permissible according to the terms of the contract and state

law.     Accordingly, we affirm.            We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.

                                                                        AFFIRMED




                                        2